      Case 1:18-cv-01573-UNA Document 1 Filed 10/12/18 Page 1 of 5 PageID #: 1



                          IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF DELAWARE

 World Wide Stationery                              )
 Manufacturing Co., Ltd.,                           )
                                                    )
                   Plaintiff,                       )
                                                    )
 v.                                                 ) Case No.
                                                    )
 Staples, Inc.,                                     )
                                                    )
                   Defendant.                       )
                                                    ) JURY TRIAL DEMANDED


                                           COMPLAINT

         Plaintiff World Wide Stationery Manufacturing Co., Ltd. (“World Wide”), for its

Complaint against Defendant Staples, Inc. (“Staples”), alleges as follows:

                                      Parties To This Lawsuit

         1.       Plaintiff World Wide is a Hong Kong based corporation with its principal place of

business at 19/F., Koon Wah Mirrors Factory, 3rd Industrial Building, 5-9 Ka Hing Rd., Kwai

Chung, New Territory, Hong Kong, China.

         2.       Upon information and belief, Defendant Staples is a Delaware corporation with its

principal place of business located at 500 Staples Dr., Framingham, Massachusetts 01702.

                                      Jurisdiction And Venue

         3.       This is an action for patent infringement under 35 U.S.C. § 271. The Court has

subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

         4.       The Court has personal jurisdiction over Staples because Staples is a Delaware

corporation and registered with the State of Delaware to transact business in Delaware.
   Case 1:18-cv-01573-UNA Document 1 Filed 10/12/18 Page 2 of 5 PageID #: 2



        5.      Venue is proper in this judicial district under 28 U.S.C. § 1400(b) because Staples

is incorporated in this district.

                                          Patent-In-Suit

        6.      On November 5, 2002, the United States Patent and Trademark Office duly and

legally issued U.S. Patent No. 6,474,897 (“the ‘897 patent”), entitled “Ring Binder Having

Actuating Lever with Cushion Member.” A true and accurate copy of the ‘897 patent is attached

as Exhibit A.

        7.      World Wide is the owner by assignment of the ‘897 patent and holds all rights to

sue for past, present, and future infringement of the ‘897 patent.

                           Factual Allegations Common To All Counts

        8.      World Wide is one of the world’s largest manufacturers of ring metals, which are

the mechanical devices used in ring binders. Ring metals are well known, and have been used in

ring binders for many years.

        9.      Conventional ring metals comprise pairs of half-rings that are attached to two

hinged leaves, respectively, such that the pivoting of the hinged leaves will open or close the

half-rings. The hinged leaves are pivoted by an actuating lever located at the end of the ring

metal. These actuating levers are typically formed of stamped metal.

        10.     The ‘897 patent pertains to an improved actuating lever for ring binders, whereby

a cushion member is formed on the actuating lever, thus providing improved tactile

characteristics making the actuating lever more comfortable to use when opening and closing the

half-rings.

        11.     On information and belief, Staples sells 3-ring binders known as Staples®

Better® Binders, in various sizes including, but not necessarily limited to: 1 inch binders having



                                                 2
   Case 1:18-cv-01573-UNA Document 1 Filed 10/12/18 Page 3 of 5 PageID #: 3



the item number 52766, 1 ½ inch binders having the item number 52775, and 2 inch binders

having the item number 52779.

        12.     On information and belief, the actuating lever of the Staples® Better® Binder

product is covered by a plastic member that wraps around the actuating lever and is formed

through an aperture in the actuating lever to securely attach the member to the actuating lever.




        13.     Staples has been aware of the ‘897 patent since at least as early as

September 2018, when World Wide notified Staples of the ‘897 patent and that the Staples®

Better® Binders infringed the ‘897 patent.

        14.     On information and belief, Staples has continued to import, offer to sell, and sell

the Staples® Better® Binder products within the United States.

                      Count I - Infringement of U.S. Patent No. 6,474,897

        15.     World Wide incorporates by reference Paragraphs 1 through 14 above, as if fully

set forth herein.

        16.     World Wide is the assignee and owner of all rights, title and interest in and to the

‘897 patent.




                                                  3
   Case 1:18-cv-01573-UNA Document 1 Filed 10/12/18 Page 4 of 5 PageID #: 4



        17.     On information and belief, Staples has directly infringed at least claims 1, 2, 3, 4,

11, 12, 13, and 14 of the ‘897 patent under 35 U.S.C. § 271(a) by importing, offering to sell,

and/or selling the Staples® Better® Binder products within the United States. Staples’s direct

infringement is ongoing.

        18.     On information and belief, Staples’s ongoing infringement is knowing and willful.

        19.     World Wide is without an adequate remedy at law and will be irreparably harmed

if the Court does not enter an order enjoining Staples from infringing the ‘897 patent.

                                           Jury Demand

        Under Rule 38(b) of the Federal Rules of Civil Procedure, World Wide demands a trial

by jury of all issues so triable.

                                         Prayer for Relief

        WHEREFORE, World Wide requests that the Court enter judgment against Defendant

Staples and respectfully prays that the Court enter an order:

        A.      Finding that Defendant Staples has directly infringed U.S. Patent No. 6,474,897

under 35 U.S.C. § 271(a);

        B.      Finding that Defendant Staples’s infringement has been willful;

        C.      Enjoining Defendant Staples and its respective officers, agents, servants,

employees, and attorneys, and all of those persons in active concert or participation with any of

them from directly or indirectly infringing any claim of U.S. Patent No. 6,474,897;

        D.      Awarding compensatory damages to World Wide under 35 U.S.C. § 284;

        E.      Trebling the damage award under 35 U.S.C. § 284;

        F.      Awarding World Wide pre-judgment and post-judgment interest;




                                                  4
Case 1:18-cv-01573-UNA Document 1 Filed 10/12/18 Page 5 of 5 PageID #: 5
